DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US 2004/0059460) in view of Horiguchi (US 2017/0315534).

Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Endo (US 2004/0059460).

Regarding claim 1,
Endo discloses (Fig. 1):
the numerical controller (Fig. 1, 100) including: 

in a first section of the machining cycle (Fig. 3, section 0), performing synchronous control of the machine based on a first reference value (V0, for example), the first reference value (V0) is in accordance with a first synchronous control method used in the slave unit (velocity control, ¶0027), in a second section of the machining cycle (section 1), performing synchronous control of the machine based on a second reference value (position Xi, for example), the second reference value is in accordance with a second synchronous control method used in the slave unit (30, 40, 50 position control, ¶0024-¶0026).

Endo does not disclose:
A numerical controller for performing axis synchronous control between a master unit and a slave unit corresponding to asynchronous systems in a master-slave mode,

However, Horiguchi teaches (Fig. 1):
A numerical controller (Fig. 1, 10) for performing axis synchronous control (¶0013) between a master unit (22) and a slave unit (26) corresponding to asynchronous systems in a master-slave mode (22, 26, ¶0018-¶0019)

Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the machine controller from Endo that synchronously controls various slave axis units using a processor (¶0017) and attach the master controller from Horiguchi that controls the controller in a Master-slave mode synchronously from a master controller as taught by Horiguchi in order to synchronize the work pieces for safety, (¶0018-¶0019).  This would improve the reliability by improving redundancy in the synchronization method.


Regarding claim 2,
Endo discloses (Fig. 3):
wherein speed-based synchronous control is performed in the first section (section 0, Rotational velocity), and position-based synchronous control is performed in the second section (section 1, position of tool, xi, for example, ¶0023).

Regarding claim 3,
Endo discloses (Fig. 1):
the numerical controller (100)comprising: 
a processor(11)  configured to control a machine during a machining cycle to machine a workpiece (¶0017) by: 
in a first section of the machining cycle (Fig. 3, section 0), transmitting a reference value (Vi, rotational velocity, for example) used in the slave unit (30, 40, 50) as a first synchronization signal (¶0021), and in a second section of the machining cycle (section 1, for example), transmitting a second reference value (Xi) used in the slave unit (30, 40, 50) as a second synchronization signal (¶0021).

They do not disclose:
A numerical controller of a master unit for synchronizing a slave unit in a master-slave mode,

However, Horiguchi teaches (Fig. 1):
A numerical controller (Fig. 1, 10) of a master unit (22) for synchronizing a slave unit (26) in a master-slave mode (¶0018-¶0019),




Regarding claim 4,
Endo discloses (Fig. 1):
the numerical controller (100) comprising:
a processor(11)  configured to control a machine during a machining cycle to machine a workpiece (¶0017) by: 
in a first section of the machining cycle (Fig. 3, section 0), receiving a first synchronization signal as a first reference value (Fig. 3, V0, for example) from the master unit (72, ¶0021); 
in a second section (Section 1) of the machining cycle, receiving a second synchronization signal as a second reference value(Xi) from the master unit (72, ¶0021); and 
a servomotor control unit (31) for driving a servomotor (32) based on the first reference value (V0, ¶0020-¶0022) included in the first synchronization signal in the first section (V0, section 0), and driving the servomotor (32) based on the second reference value (X1) included in the second synchronization signal in the second section (section 1, ¶0021, ¶0025).

Endo does not disclose:

However, Horiguchi teaches (Fig. 1):
A numerical controller (Fig. 1, 10) of a slave unit (26) synchronizing with a master unit (22) in a master-slave mode (¶0018-¶0019), the numerical controller (100) comprising:

Regarding claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the machine controller from Endo that synchronously controls various slave axis units using a processor (¶0017) and attach the master controller from Horiguchi that controls the controller in a Master-slave mode synchronously from a master controller as taught by Horiguchi in order to synchronize the work pieces for safety, (¶0018-¶0019).  This would improve the reliability by improving redundancy in the synchronization method.

Regarding claim 5,
Endo discloses the above limitations from claim 1.
They do not disclose:
including the processor configured to control the machine during the machining cycle to machine the workpiece by: determining a method for synchronizing the slave unit with the master unit; and changing the signal used in the slave unit according to the method.

However, Horiguchi teaches (Fig. 1):
including the processor (Fig. 1, 20) configured to control the machine during the machining cycle to machine the workpiece by: determining a method for synchronizing the slave unit (26) with the master unit (22, ¶0018-¶0019); and changing the signal used in the slave unit according to the method (synchronizing master and slave units together, ¶0018-¶0019).


Regarding claim 6,
Endo discloses (Fig. 1):
wherein the first reference value (Fig. 3, V0) and the second reference value (Xi) are selected from the group consisting of speed (Vi), position (Xi, ¶0023-¶0025), torque, and pressure.

Regarding claim 7,
Endo discloses (Fig. 1):
wherein the first reference value (fig. 3, Vi) is speed (Vi) and the second reference value (Xi) is position (¶0025).

Regarding claim 8,
Endo discloses (Fig. 1):
including the processor (Fig. 1, 11) configured to control the machine during the machining cycle to machine the workpiece by: determining a method for synchronizing the slave unit (¶0021) with the master unit (72); 

Endo does not disclose:


However, Horiguchi teaches (Fig. 1):
and changing the signal used in the slave unit according to the method (synchronizing master and slave units together, ¶0018-¶0019).

Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the machine controller from Endo that synchronously controls various slave axis units using a processor (¶0017) and attach the master controller from Horiguchi that controls the controller in a Master-slave mode synchronously from a master controller as taught by Horiguchi in order to synchronize the work pieces for safety, (¶0018-¶0019).  This would improve the reliability by improving redundancy in the synchronization method.

Regarding claim 9,
Endo discloses (Fig. 1):
wherein the first reference value (Fig. 3, V0) and the second reference value (Xi) are selected from the group consisting of speed (Vi), position (Xi, ¶0023-¶0025), torque, and pressure.

Regarding claim 10,
Endo discloses (Fig. 1):
wherein the first reference value (fig. 3, Vi) is speed (Vi) and the second reference value (Xi) is position (¶0025).

Regarding claim 11,

wherein the first reference value (Fig. 3, V0) and the second reference value (Xi) are selected from the group consisting of speed (Vi), position (Xi, ¶0023-¶0025), torque, and pressure.

Regarding claim 12,
Endo discloses (Fig. 1):
wherein the first reference value (fig. 3, Vi) is speed (Vi) and the second reference value (Xi) is position (¶0025).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846       
/KAWING CHAN/Primary Examiner, Art Unit 2846